Citation Nr: 1636813	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease (DJD) prior to January 8, 2016.

2.  Entitlement to an evaluation in excess of 20 percent for right knee meniscal tear with osteoarthritis from January 8, 2016.

3.  Entitlement to an evaluation in excess of 10 percent for left knee DJD prior to January 8, 2016.

4.  Entitlement to an evaluation in excess of 20 percent for left knee meniscal tear with osteoarthritis from January 8, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998, including service in Southwest Asia during the Gulf War.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of this hearing is of record.

In December 2015, the Board remanded the claims for additional development and readjudication.  In a February 2016 rating decision, the Appeals Management Center (AMC) granted increased ratings of 20 percent for right and left knee meniscal tear with osteoarthritis (previously rated as DJD of the right and left knees) effective January 8, 2016.  These issues remain in appellate status as the maximum schedular evaluation has not been assigned since the date of claim for an increased rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required to comply with VA's duties to notify and assist the Veteran in fully developing the facts pertinent to this claim.  38 C.F.R. § 3.159.

During his January 2016 VA knee examination, the Veteran indicated that he was presently receiving treatment for his knees from Dr. B.B., an orthopedic specialist.  A review of the claims file reveals that there are treatment records from Dr. B.B. of the Cape Fear Orthopedic Clinic up to June 2010 only.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from Dr. B.B. of the Cape Fear Orthopedic Clinic should be obtained, as well as any other private facilities where he has received treatment.

Also, as per the December 2015 Board remand directives, the Veteran was afforded a new VA examination in January 2016.  The Board had directed that the examiner report all findings including results of range of motion testing and the point at which the Veteran experiences pain.  On examination, the examiner noted that the Veteran had right knee range of motion from 0 to 110 degrees and left knee range of motion from 0 to 100 degrees.  The examiner indicated that there was pain noted on examination and that the Veteran exhibited pain on flexion and extension, and during repetitive motion testing.  The examiner also indicated that the Veteran was in obvious pain during range of motion testing and struggled to flex his knees.  The examiner, however, did not document the degree at which the Veteran had objective evidence of pain on motion or provide any explantation as to if this was not possible.  As the examination report failed to document the point of onset during the arc of motion as to either the initial or repetitive range of motion tests, which was requested in the December 2015 remand; the Board finds that another VA examination is required in order to provide a complete disability picture of the Veteran's right and left disabilities.


Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain the complete treatment records from Dr. B.B. of the Cape Fear Orthopedic Clinic.  Also request the Veteran identify any other relevant treatment that he is receiving for his knee disabilities, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2.  Afford the Veteran a VA orthopedic examination to determine the current manifestations of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination. 

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report.  The examination must include testing of both knee joints for pain on both active and passive motion, in weight-bearing and non weight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  

The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.

The examiner should also describe any other associated deformity or functional impairment of the knee, and indicate whether there is instability, ankylosis, or whether the Veteran's functional impairment is analogous to ankylosis.  The examiner should address whether there are any other manifestations of the disability.    

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he or she must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

3.  Then, the claims must be readjudicated.  If the determinations of any or all of the claims remain unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




